Citation Nr: 0936374	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-31 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left shoulder dislocation, including left 
rotator cuff tear and post-traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1936 to August 
1958.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Cleveland, Ohio ("Tiger Team").  Jurisdiction of 
this case belongs to the RO in Detroit, Michigan.  This case 
has been advanced on the Board's docket.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or 
credible lay, evidence of record that hearing loss was 
present in service, that hearing loss disability was 
demonstrated to a compensable degree within a year of 
discharge from service, or that there is a nexus or link 
between current bilateral hearing loss disability and the 
Veteran's active service. 

2.  Tinnitus was not shown in service or within a year of 
discharge from service, and the competent medical evidence 
fails to establish a nexus or link between tinnitus and the 
Veteran's active service. 

3.  Throughout the rating period on appeal, the Veteran's 
left shoulder disability has been manifested by pain on 
motion with flexion to 140 degrees.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for residuals of left shoulder dislocation, including 
left rotator cuff tear and post-traumatic arthritis, have not 
been met at any time during the rating period on appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the February 2008 rating decision granted service 
connection for the Veteran's left shoulder disability, that 
claim is now substantiated.  As such, the filing of a notice 
of disagreement as to the disability rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 
73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the 
Veteran's appeal as to the disability rating assigned 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefits allowed 
by the evidence and the law.  The Board observes that as for 
rating the Veteran's disability on appeal, the relevant 
criteria have been provided to the Veteran, including by 
correspondence dated in July 2008 and in the September 2008 
statement of the case.

By correspondence dated in April 2007 the Veteran was 
informed of the evidence and information necessary to 
substantiate his service connection claims, the information 
required to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In April 2007 the Veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice was completed prior to the initial AOJ 
adjudication of the claims.  Pelegrini.

Duty to Assist

The claims file contains service treatment records which 
appear to be incomplete.  A review of the claims file reveals 
that service treatment and personnel records were associated 
with the claims file in June 2007.  VA and private medical 
records are also of record.  In November 2007 the Veteran 
underwent a VA examination that addresses the medical matters 
presented by the issues of service connection for bilateral 
hearing loss and tinnitus.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the November 2007 VA opinion obtained in this case is 
more than adequate, as it considered the pertinent evidence 
of record, to include a specific reference to the Veteran's 
service retirement examination.  Further, a rationale was 
given that supported the opinion.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the service connection 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that the May 2008 VA examination 
obtained in this case is adequate for rating the Veteran's 
left shoulder disability, as it considered the pertinent 
evidence of record, and included an examination of the 
Veteran and elicited his subjective complaints.  Further, the 
May 2008 VA examination described the Veteran's disability on 
appeal in sufficient detail (and in accordance with 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995)) so that the Board is able to fully evaluate the 
claimed disability.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination 
with respect to the left shoulder rating issue on appeal has 
been met.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

I.  Bilateral hearing loss and tinnitus.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as organic 
diseases of the nervous system) may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran asserts that he has hearing loss and tinnitus as 
a result of working on aircraft engines and serving as a 
radio operator during service.  He also asserts that he was 
exposed to gunfire and artillery noise during service.  The 
Veteran's various DD Forms 214 reflect that his military 
occupational specialty was a radio operator and repairman and 
a ground communication equipment maintenance technician.

A service entrance examination is not of record.  The 
available service treatment records contain no complaints or 
treatment related to hearing loss or tinnitus.  A December 
1939 service examination noted that the Veteran's ears were 
normal; the examination report reflects that his hearing on 
whispered voice testing was reported as 20/20 bilaterally.  
An October 1948 service examination noted that the Veteran's 
ears were normal; the examination report reflects that his 
hearing on whispered voice testing was reported as 15/15 
bilaterally.  The Veteran's June 1958 service retirement 
examination noted that the Veteran's ears were normal, and 
whispered voice testing was reported as 15/15 bilaterally.  
Audiometric findings (American Standards Associates (ASA) 
units as converted to International Standards Organization 
(ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
15
10
5
10
5

In his April 2007 statement the Veteran indicated that he had 
no hearing problem prior to service.  Based on the available 
evidence in this case, the Board finds that the presumption 
of soundness on induction attaches as to hearing loss and 
tinnitus.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2008).  

A March 2007 letter from the Veteran's private audiologist 
revealed that the Veteran reported binaural hearing loss but 
was not sure of when it had started; he also complained of 
tinnitus that had started a couple of months prior.  He 
indicated that he had worked as a custodian after leaving 
service.  The impression was severe bilateral sensorineural 
hearing loss.  The audiologist stated that it was as likely 
as not that the Veteran's hearing loss was "initiated by 
military exposure."

At a November 2007 VA audiological examination, the reported 
audiometric findings demonstrated bilateral hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran 
reported military noise exposure from aircraft energies.  He 
reported post-military occupation as a school custodian.  The 
pertinent diagnosis was a mild to moderately severe 
sensorineural hearing loss, bilaterally.  The examiner stated 
that it was not likely that the Veteran's current hearing 
loss was related to his military service.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Further, the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).

With these considerations in mind, the Board finds that the 
November 2007 VA examiner's opinion, in that it contained 
references to the Veteran's service medical records, and 
contained a rationale for the opinion expressed (with a 
citation to a medical study), has more probative value than 
the March 2007 private audiologist's opinion.  The March 2007 
private examiner gave no rationale for the opinion expressed, 
and did not note any findings from the Veteran's service 
treatment records, including the June 1958 service separation 
examination.

As such, the Board finds the November 2007 VA examiner's 
opinion to be the most competent and probative opinion of 
record, and service connection for bilateral hearing loss is 
not warranted.

As for tinnitus, the Board can not find a current diagnosis 
of tinnitus of record, although a complaint of tinnitus for 
the previous couple of months was noted by a private 
audiologist in March 2007.  At any rate, no health 
professional has linked tinnitus to service, and service 
connection for tinnitus is not warranted.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing noise 
exposure, tinnitus or hearing difficulties during service).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, as 
the Veteran simply does not have the necessary medical 
training and/or expertise, he is not competent to opine as to 
whether he has, or has not, developed hearing loss or 
tinnitus as a result of his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board does not question that the Veteran was exposed to 
noise during service.  As noted above, the Veteran is 
competent to report being exposed to noise in service, and 
his statements have been consistent and credible in this 
regard.  However, the medical evidence of record indicates 
that the Veteran did not have tinnitus or hearing loss 
disability (as defined by VA) during service, or within a 
year of discharge from service.  Also, the most probative 
medical opinion indicates that his current hearing loss is 
not related to service.  A showing of continuity of 
symptomatology after service has not been demonstrated, and 
the Board finds that his statements are less than credible in 
this regard when viewed in conjunction with the negative 
objective evidence of record.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
service connection for bilateral hearing loss and tinnitus.

To the extent that the Veteran may be claiming that his 
hearing loss and tinnitus are the result of combat, the Board 
notes that the provisions of 38 U.S.C.A. § 1154(b) do not 
obviate the requirement that a Veteran must submit medical 
evidence of a causal relationship between his disability on 
appeal and service.  Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even assuming combat status, the Veteran 
must provide satisfactory evidence of a relationship between 
his service and the disorders on appeal.  He has not done so 
in this case.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

II.  Left shoulder disability

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The February 2008 rating decision granted service connection 
for left shoulder disability and assigned a noncompensable 
rating, effective May 30, 2007.  A June 2008 RO decision 
increased the rating for the Veteran's left shoulder 
disability to10 percent disabling, also effective March 30, 
2007.

Service treatment records reveal that the Veteran injured his 
left shoulder (characterized as a joint dislocation) during a 
service sponsored sporting event in June 1940.  May 2008 VA 
X-rays revealed a slight high riding humeral head with 
degenerative changes noted in the glenohumeral articulation; 
the acromioclavicular joint appeared well preserved.  Both 
private and VA records reveal a diagnosis of left rotator 
cuff tear, with the VA record also containing an impression 
of left shoulder post-traumatic arthritis.

The Veteran's left shoulder disability is currently evaluated 
as 10 percent disabling, under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5201-5003.  The record shows that the 
Veteran is right handed.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.    

Normal shoulder flexion and abduction is from zero to 180 
degrees (90 degrees at shoulder level), and normal internal 
and external rotation is from zero to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
minor (non-dominant) extremity.  38 C.F.R. § 4.69 (2008).  A 
20 percent rating is also warranted for limitation of motion 
of the arm midway between the side and shoulder level for the 
minor shoulder.  A 30 percent rating is warranted for 
limitation of motion of the arm to 25 degrees from the side 
for the minor shoulder.

The Board finds that there is no persuasive evidence that the 
Veteran has limitation of motion of the left arm that meets 
the requirement for a 20 percent evaluation under Diagnostic 
Code 5201.  As demonstrated on the May 2008 VA examination, 
the Veteran had left shoulder forward flexion to about 140 
degrees, and "internal rotation and extension to the L2 
vertebral level, internal rotation to approx. 60 degrees with 
significant crepitus noted throughout the range."  An April 
2007 private medical record noted that the Veteran's left 
shoulder had "excellent motion pattern."  In short, the 
evidence does not reveal that the Veteran's left arm can be 
raised only to shoulder level (i.e., to 90 degrees), and the 
Veteran's left arm motion is not limited to the extent 
contemplated for a higher disability rating.

In order to receive a disability rating in excess of 10 
percent under other potentially applicable diagnostic codes, 
the evidence would have to show nonunion with loose movement 
or dislocation (major extremity) of the humerus under 
Diagnostic Code 5202, or impairment of the humerus resulting 
in recurrent dislocation with infrequent episodes and 
guarding of movement at the shoulder level.  However, the 
medical evidence, including the May 2008 VA examination (that 
noted that there were no episodes of recurrent left shoulder 
dislocation), does not show that these criteria have been 
met.

Additional functional loss due to pain, fatigue, weakened 
movement and incoordination, including during flare-ups, must 
be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board acknowledges and 
finds credible the Veteran's assertions regarding left 
shoulder pain given at his May 2008 VA examination.  There is 
no medical evidence, however, to show that any other symptom, 
such as flare-ups of pain, weakness, or incoordination 
results in any additional limitation of motion of the left 
shoulder or any other additional functional limitation so as 
to support a rating in excess of 10 percent under the rating 
schedule.  In this regard, the Board notes that at the May 
2008 VA examination the Veteran's left rotator cuff strength 
was 4/5, and the examiner specifically noted that there was 
no additional loss of motion due to pain, fatigue, weakness, 
or lack of coordination on repetitive use of the left 
shoulder. 

In sum, an initial rating in excess of 10 percent for left 
shoulder disability is not warranted.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms such as left shoulder pain and stiffness.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran to be credible in his reports of the 
symptoms he experiences.  However, as with the medical 
evidence of record, the Veteran's account of his 
symptomatology describes a rating consistent with the 10 
percent rating he is currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected left shoulder 
disability is not so unusual or exceptional in nature as to 
render his schedular rating inadequate.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
code that has specifically contemplated the level of 
occupational impairment caused by his disability.  The 
evidence does not reflect that the Veteran's left shoulder 
disability, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

An initial rating in excess of 10 percent for residuals of 
left shoulder dislocation, including left rotator cuff tear 
and post-traumatic arthritis is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


